Citation Nr: 1606324	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-02 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for acid reflux.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to a psychiatric disability manifested by dyssomnia not otherwise specified.

3.  Entitlement to service connection for a left ankle condition.

4.  Entitlement to service connection for a left side rib cage condition.

5.  Entitlement to service connection for a right shin condition.

6.  Entitlement to service connection for a left shin condition.

7.  Entitlement to service connection for a left wrist condition.

8.   Entitlement to service connection for a right collarbone condition.

9.  Entitlement to service connection for a left collarbone condition.

10.  Entitlement to service connection for a low and mid back condition.

11.  Entitlement to service connection for an allergic condition, to include a sinus condition and allergic rhinitis.

12.  Entitlement to service connection for a skin condition affecting the feet, to include tinea pedis.

13.  Entitlement to service connection for a groin condition manifested by pain and discomfort.

14.  Entitlement to service connection for a right knee condition.

15.  Entitlement to service connection for a left knee condition.

16.  Entitlement to an initial disability rating in excess of 10 percent for a psychiatric disability manifested by dyssomnia not otherwise specified.

17.  Entitlement to an initial disability rating in excess of 30 percent for a psychiatric disability manifested by dyssomnia not otherwise specified.

18.  Entitlement to an initial compensable disability rating for tension headaches.  
   
 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 2006 to September 2010, including service in Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2015.  A transcript of the hearing has been associated with the claims file.  

The Board has recharacterized the issue involving service connection for a sinus condition to now include allergic rhinitis.  This recharacterization is needed to best reflect the broad scope of the issue intended by the Veteran, as shown by his Board hearing testimony.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Board Hr'g Tr. 45.  

The issues service connection for (1) acid reflux; (2) a left ankle condition; (3) a left side rib cage condition; (4) a right shin condition; (5) a left shin condition; (6) a left wrist condition; (7) a right collarbone condition; (8) a left collarbone condition; (9) a low and mid back condition; (10) an allergic condition, to include a sinus condition and allergic rhinitis; (11) a right knee condition; (12) a left knee condition; and (13) an initial disability rating in excess of 30 percent for a psychiatric disability manifested by dyssomnia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Erectile dysfunction is secondary to a psychiatric disability manifested by dyssomnia.  

2.  A groin disorder, currently manifested by groin pain, is shown to have been incurred during service. 

3.  A skin condition manifested by tinea pedis is shown to have been incurred during service. 

4.  Throughout the initial period of appellate review, the Veteran's dyssomnia is shown to have been productive of a disability picture involving occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

5.  Throughout the initial period of appellate review, the Veteran's tension headache disability is shown to have been productive of a disability picture involving characteristic prostrating attacks occurring on an average once a month over last several months.  


CONCLUSIONS OF LAW

1.  Erectile dysfunction is secondary to a psychiatric disability manifested by dyssomnia  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  A disability manifested by groin pain was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  A skin condition manifested by tinea pedis was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for the assignment of an initial 30 percent disability rating for dyssomnia are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 DC 9413 (2015). 

5.  The criteria for the assignment of an initial 30 percent disability rating for tension headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a DC 8100 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

Erectile Dysfunction

Service connection for erectile dysfunction (ED) is warranted.  The Veteran testified at the Board hearing that his VA doctor informed him that his ED is a common symptom of the stress associated with his psychiatric condition.  In this regard, the Veteran's testimony is competent and credible evidence of what the VA doctor told him.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).  This testimony establishes all material elements of the claim on a secondary basis.  Therefore, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287-88.

Skin Condition

Service connection for tinea pedis is warranted.  First, the Veteran is diagnosed with tinea pedis, as confirmed most recently on VA examination in May 2010.  Although this VA examiner found no evidence of the condition at the time of that examination, it appears that the examination was not conducted during an active stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994); Voerth v. West, 13 Vet. App. 117, 123-24 (1999).  ("Beyond the practical aspects of scheduling a medical examination within this short time period, temporal considerations are important due to the fact that they impact the functional impairment of the body.").  Aside from this comment, the VA examiner noted the Veteran's report of symptoms "on a regular basis."  Moreover, the Veteran competently and credibly testified at the Board hearing that symptoms of this condition first started during service and have been ongoing symptoms since service.  See Board Hr'g Tr. 41-42.  Based on this record, all material elements of the claim are in equipoise in showing tinea pedis on a direct basis.  Therefore, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287-88.  

Groin Condition

Service connection for a disability manifested by groin pain is warranted.  On VA examination in May 2010, the examiner concluded that there was "no diagnosis" and "no pathology to render a diagnosis."  However, the Veteran competently and credibly testified at the Board hearing that symptoms of this condition first started during service when he jumped down from a truck, and the same symptoms have been getting worse since that time.  See Board Hr'g Tr. 36-37.  As the Veteran's groin pain is a matter within his competence to identify and discuss, his credible statements of ongoing symptomatology since service support a grant of service connection.  See Fountain, 27 Vet. App. at 274-75.  This evidentiary record is in equipoise on all material elements establishing symptoms since service.  Therefore, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287-88.

The grants of service connection for erectile dysfunction, tinea pedis, and groin pain represent a complete grant of the relief sought on appeal as to those issues.  Therefore, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  
II.  Initial Ratings

A.  Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Dyssomnia 

The Veteran is seeking an initial rating higher than 10 percent for his dyssomnia disability.  

(1) Rating Schedule

The Veteran has been assigned a 10 disability throughout the appeal period beginning September 5, 2010, which is the day after his separation from service.  This 10 percent rating is assigned under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9499-9413.The diagnostic code 9499 signifies that the disability is an unlisted condition being rated by analogy to one of the disabilities listed in 38 C.F.R. § 4.130.  See 38 C.F.R. §§ 4.20, 4.27; Copeland v.  McDonald, 27 Vet. App. 333, 337 (2015).  
  
In relevant part, the schedular disability rating criteria are set forth in the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130.  

General Rating Formula for Mental Disorders:
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

(2) Application of the Rating Schedule

In this case, the Board finds that an initial 30 percent rating is warranted.

On VA examination in June 2010, the Veteran complained of poor sleep,
anxiety, depression and irritability.  More recently, at the September 2015 Board hearing, the Veteran testified that his symptoms caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See Board Hr'g Tr. 6.  

Such a disability picture more nearly approximates an initial 30 percent disability level.  At his hearing, the Veteran testified that an award of 30 percent would satisfy this portion of the appeal for this claim.  See Board Hr'g Tr. 8.  To the extent the Board is remanding the issue of entitlement to an initial rating higher than 30 percent, the instant determination is a complete resolution of the issue of entitlement to a disability rating of 30 percent.  

C.  Tension Headaches

The Veteran is seeking a compensable initial rating for tension headaches.  

(1) Rating Schedule

The Veteran's tension headache disability has been assigned a disability rating by analogy under Diagnostic Code (DC) 8100 of 38 C.F.R. § 4.124a.  The applicable rating schedule is set forth as follows:

8100   Migraine:

With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability
50
With characteristic prostrating attacks occurring on an average once a month over last several months
30
With characteristic prostrating attacks averaging one in 2 months over last several months
10
With less frequent attacks
0

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).


(2) Application of the Rating Schedule

In this case, an initial 30 percent disability rating is warranted.  

On VA examination in May 2010, the Veteran complained of headaches five to eight times a day, lasting 20 to 30 minutes.  This caused him to have difficulty focusing.  More recently, at the September 2015 Board hearing, the Veteran testified that his headaches occurred three to five times a day for a duration of 5 to 10 minutes.  Board Hr'g Tr. 10.  He had not missed work due to a headache because his employer accommodated him by allowing breaks.  Board Hr'g Tr. 11.  He would also get headaches every two or three days that required him to lie down and isolate himself from any noise.  Board Hr'g Tr. 12.  He would self-treat his headaches with Epsom salt bathes and massaging pressure points.  See Board Hr'g Tr. 10, 12.  

This disability picture is consistent with characteristic prostrating attacks occurring on an average once a month over last several months.  Thus, an initial 30 percent disability rating is warranted.  See 38 C.F.R. § 4.124a, DC 8100.  At his hearing, the Veteran testified that an award of a 30 percent rating would satisfy the appeal for this claim.  See Board Hr'g Tr. 13.  As such, this is a complete grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014)(an appellant generally controls the scope of appellate review by selecting the issues upon which he seeks to appeal to the Board).  

In this decision, the outcome of the issues decided represents a complete grant of the relief sought on appeal.  Therefore, no discussion of referral for extraschedular consideration or of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A); 38 C.F.R. § 3.321 (2015). 


ORDER

Service connection for erectile dysfunction is granted.

Service connection for a skin condition manifested by tinea pedis is granted.

Service connection for a disability manifested by groin pain is granted.

An initial 30 percent disability rating for dyssomnia is granted. 

An initial 30 percent disability rating for tension headaches is granted.  


REMAND

The issues involving service connection for (1) acid reflux; (2) a left ankle condition; (3) a left side rib cage condition; (4) a right shin condition; (5) a left shin condition; (6) a left wrist condition; (7) a right collarbone condition; (8) a left collarbone condition; (9) a low and mid back condition; (10) an allergic condition, to include a sinus condition and allergic rhinitis; (11) a right knee condition; (12) a left knee condition; and (13) an initial disability rating in excess of 30 percent for a psychiatric disability manifested by dyssomnia, must be remanded to obtain VA medical records from the Boise VA medical center and to arrange for new VA examinations.  

At the Board hearing, the Veteran testified that he had treatment at the Boise VA hospital.  See Board Hr'g Tr. 5.  Those record have not yet been obtained.  

With regard to the need for VA examinations, the Board is particularly mindful that the Veteran served in the Persian Gulf during the Persian Gulf War.  This is significant because the Veteran previously underwent a VA examination in May 2010, but the VA examiner found no diagnosis for the conditions for which the Veteran is seeking service connection.  The VA examiner did not address whether the Veteran's complaints represented an undiagnosed illness, a medically unexplained chronic multisymptom illnesses, or another qualifying chronic disability under 38 C.F.R. § 3.317.  

With the claim for an increased rating for dyssomnia, the Veteran testified at the Board hearing that evidence of an increase in evaluation could best be obtained through a current examination.  Board Hr'g Tr. 6.  In light of these contentions, a remand is necessary to arrange for a new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Attempt to obtain all identified records not previously obtained.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

Associate all obtained private records with the claims folder.  If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, including those from the Boise VA medical Center.  Then, continue associating VA treatment records from any VA facility to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed left ankle, left side rib cage, right shin, left shin, left wrist, right collarbone, left collarbone, low and mid back, right knee, and left knee conditions.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed acid reflux disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders due to acid reflux found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  Please state whether the symptoms of the condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(c)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(d) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(e)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(f)  If not directly related to service on the basis of question (b), is any acid reflux condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(g)  If not caused by another medical condition, has any acid reflux disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (g), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed allergic disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all allergic disorders found extant in relation to nasal cavity, including the sinuses and allergic rhinitis.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  Is any diagnosed condition more consistent with seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen healing without residuals? 

(c) Please state whether the symptoms of each condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(d)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(e) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(f)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected psychiatric condition.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's psychiatric condition.  In doing so, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  

The examiner is also asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

9.  After completing all actions set forth in paragraphs 1-8, plus any further action needed as a consequence of the development completed in paragraphs 1-8 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


